     Case 1:19-cv-00039-NONE-SAB Document 97 Filed 09/01/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                 EASTERN DISTRICT OF CALIFORNIA

 8

 9    KEITH ROBERT LUGO,                                   Case No.: 1:19-cv-00039-NONE-SAB (PC)

10                         Plaintiff,
                                                           ORDER GRANTING DEFENDANTS’
11             v.                                          MOTION TO MODIFY THE DISCOVERY
                                                           AND SCHEDULING ORDER
12    R. FISHER, et al.,
                                                           (ECF No. 96)
13                         Defendants.
14

15            Plaintiff Keith Robert Lugo is a state prisoner proceeding pro se in a civil rights action

16   pursuant to 42 U.S.C. § 1983.

17            Currently before the Court is Defendants’ motion to modify the amended discovery and

18   scheduling order, filed August 30, 2021.

19            Good cause having been presented, it is HEREBY ORDERED that the deadline to file an

20   exhaustion motion for summary judgment is extended to November 29, 2021. All other deadlines

21   set forth in the Court’s June 30, 2021 order remain in effect.

22
     IT IS SO ORDERED.
23

24   Dated:     September 1, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
25

26
27

28
                                                       1
